Citation Nr: 1029872	
Decision Date: 08/10/10    Archive Date: 08/24/10

DOCKET NO.  08-08 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a right ankle disorder.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from December 1950 to 
December 1953 and from February 1954 to June 1955.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

This case was brought before the Board in January 2010, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim.  The case is once again before the 
Board for appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted in the INTRODUCTION above, the instant claim was 
remanded by the Board in January 2010.  Specifically, the AOJ was 
instructed to request the Veteran's Official Military Personnel 
File (OMPF) in an attempt to obtain clinical records related to 
the Veteran's asserted treatment in July 1951 at the Army 
Hospital at Fort Campbell, Kentucky.  The AOJ was informed by the 
National Personnel Records Center in April 2010 that the 
Veteran's OMPF was destroyed in the 1973 fire at the NPRC.  In a 
case in which a claimant's service records are unavailable 
through no fault of his own, there is a heightened obligation for 
VA to assist the Veteran in the development of his claim and to 
provide reasons or bases for any adverse decision rendered 
without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991); see also Moore v. Derwinski, 1 Vet. App. 401 (1991) 
(holding that the heightened duty to assist a Veteran in 
developing facts pertaining to his claim in a case in which 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records).  

In accordance with the aforementioned cases as well as Dixon v. 
Derwinski, 3 Vet. App. 261 (1992), the Board notes that the 
Veteran must be informed that VA is experiencing difficulty in 
obtaining his personnel records and be requested to submit any 
evidence pertaining to these records, as well as to complete a VA 
Form NA-13055 to aid in reconstructing his personnel records.  As 
this action has not yet been completed, a remand, with 
unfortunate delay, is required to do so. 

In addition, the Board observes the Veteran has not been provided 
a VA examination for his right ankle disability.  VA has a duty 
to provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and (3) 
some indication that the claimed disability may be associated 
with the established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  In the instant case, the Board observes a March 2008 
VA treatment records notes a diagnosis of arthritis of the right 
ankle.  Further, service treatment records indicate he suffered a 
sprained right ankle in July 1953.  Finally, the Veteran reports 
that his right leg was placed in a cast following an injury.  The 
Board notes that, while the Veteran is not competent to offer a 
diagnosis of a condition, he is competent to report symptoms 
observable to a layperson, e.g., that his right leg was placed in 
a cast.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
such, on remand, the Veteran should be provided a VA examination 
to determine whether any current right ankle disability is 
etiologically related to his period of active service.







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.	Send the Veteran notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) that VA 
is experiencing difficulty in obtaining 
his service personnel records.  He should 
be requested to submit any evidence 
pertaining to these records, as well as to 
complete a VA Form NA-13055 to aid in 
reconstructing his personnel records.

2.	Schedule the Veteran for a VA examination 
for the purpose of ascertaining the nature 
and etiology of any current disorder of 
the right ankle.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that such a review was accomplished.  Any 
necessary testing should be accomplished.  
After reviewing the record and examining 
the Veteran, the examiner should provide 
an opinion as to:

a.	whether the Veteran currently suffers 
a chronic disorder of the right 
ankle.  If so, please identify the 
current diagnosis.

b.	for each disorder noted in (a) above, 
whether the disorder is more likely 
than not (i.e., probability greater 
than 50 percent), at least as likely 
as not (i.e., probability of 50 
percent), or less likely than not 
(i.e., probability less than 50 
percent), etiologically related to 
his active service, to include a 
documented right ankle sprain and the 
reported wearing of a cast.

3.	After completing the above, and any other 
development deemed necessary, readjudicate 
the Veteran's claim based on the entirety 
of the evidence.  If the benefits sought 
on appeal are not granted to the 
appellant's satisfaction, he and his 
representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

